Citation Nr: 0213793	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-13 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for genital herpes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The appellant served on active duty from October 1973 to 
December 1974, from February 1982 to April 1987, and from 
June 1992 to March 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded this case previously in September 1998, 
November 1999, and June 2001.  The requested development has 
been completed, and the case is again before the Board. 


FINDING OF FACT

1.  Genital herpes did not have its onset in service.  


CONCLUSION OF LAW

Genital herpes was not incurred in or aggravated in service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran claims entitlement to service connection for 
genital herpes, which he maintains had its onset in service.  
Service medical records, however, do not reflect a confirmed 
diagnosis of that disorder.  In October 1984, the veteran 
received treatment in connection with a penile cyst; however, 
the diagnosis was simple cyst.  In September 1987, the 
veteran received treatment for a lesion of the lip; herpes 
was considered as possible assessment.  However, treatment 
records at that time do not reflect a confirmed diagnosis of 
herpes and make no mention of genital herpes.  In September 
1989, the veteran presented complaints that included vesicles 
on the penis.  Possible diagnoses considered were sunburn, 
herpes simplex virus II, and contact dermatitis.  Treatment 
included acyclovir; however, treatment records at that time 
do not reveal a final diagnosis.  

Post-service treatment records reflect prescriptions for 
acyclovir starting in 1994. During a VA examination in March 
1995, the veteran indicated that he contracted herpes in 
1982, and the impression was recurrent genital herpes.  In 
November 1998, a VA examiner assessed recurrent herpes. 

However, a report of a general medical examination in January 
1994 that included a genitourinary examination reflects no 
reference to herpes.  Although there is medical evidence of 
post-service genital herpes and reference to herpes as a 
possible diagnosis in service, there is no medical opinion 
indicating that the veteran actually manifested herpes in 
service or that herpes diagnosed after service had its onset 
on active duty.  

Furthermore, the veteran underwent a VA examination in March 
2002, during which he, as before, related a history of herpes 
beginning in 1982.  The examiner, who observed no herpes 
lesions, reviewed the entire claims file and concluded there 
was no supportive evidence that genital herpes was incurred 
in or aggravated during active service and that it was not as 
likely as not that genital herpes was incurred in or 
aggravated during that service.  

The preponderance of the evidence indicates that genital 
herpes did not have its onset in service.  Therefore, service 
connection is not warranted for genital herpes.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO considered and applied the VCAA and notified of the 
appellant of the change in law.  The Board finds, 
furthermore, that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the statement of the case and the supplemental 
statements of the case, as well as in a letter notifying the 
veteran of the enactment of the VCAA, of the type of evidence 
needed to substantiate his claim.  Furthermore, VA has 
obtained all existing pertinent evidence identified by the 
appellant. 

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The examinations 
afforded to date are adequate, and no further examinations 
are necessary to decide the claim. 

VA has satisfied its duties both to notify and to assist the 
appellant in this case.  Further development and further 
expenditure of VA's resources is not warranted.


ORDER

The appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

